DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo JP 2013-227385 (machine translation provided by the Applicant) in view of Matsumoto et al. Journal of the Japan Society of Chemistry May 10, 1972 Vol 1972 No. 5 pp. 951-957 (provided by the Applicant).
Regarding claims 1-5, Sumitomo teaches a rubber composition comprising a naturally derived wax having an ester component content of 40 to 98 mass%, a petroleum-derived wax containing each normal alkane having 20-32 carbon atoms, and a phenylenediamine and/or quinone based antioxidant (considered as the appearance improving agent). The contained amount of the natural origin wax is 100 parts by mass of rubber components 0.05-2 by mass, the C20-C32 normal alkane is 0.3-1.5 parts by mass, and the antioxidant is 1.4-6.0 parts by mass (page 18 of the translation). 

a content of a component having 30 to 38 carbon atoms is more than 35 parts by weight,
a content of a component having 12 to 26 carbon atoms is less than 25 parts by weight, and
a content of a component having 42 to 68 carbon atoms is less than 25 parts by weight.

However, Matsumoto teaches a carbon number distribution of alcohol in wax where it comprises mostly C24-C34, thus the probability of the distribution following the above is very likely. Further it would be obvious to one having ordinary skill in the art to arrive at the above distribution by routine experimentation. 
With regards to the composition amounts, a prima face case of obviousness exists for overlapping ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772